Citation Nr: 0415072	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  98-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from March 1941 to June 
1943. The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for the cause of the veteran's death was denied. 
The appellant appealed this decision.

In February 2000, the Board remanded the case for 
development. The requested development has been completed and 
the case is returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran died in July 1996, at the age of seventy-
seven.

2.  The Certificate of Death lists the immediate cause of 
death as myocardial infraction with no underlying causes 
given; an autopsy was not performed.

3.  At the time of his death, the veteran's service connected 
disabilities were defective hearing and anxiety neurosis.

4.  The immediate cause of the veteran's death was myocardial 
infarction.

5.  A heart disorder was not present in service or manifested 
until years thereafter, and was not etiologically related to 
the veteran's military service.  

6.  The veteran's service-connected anxiety neurosis did not 
cause or contribute substantially to cause his death.  


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
To begin with, this claim has been pending nearly eight 
years, prior to the enactment of the VCAA.  The Board notes 
that the appellant filed an application for dependency and 
indemnity compensation (VA Form 21-534) in August 1996.  This 
application form is an eight page document.  The appellant 
submitted pages five through eight of the application, as 
required, in order to initiate her claim.  At the top of page 
five is written:

IMPORTANT - Read instructions carefully 
before completing this form.  Answer all 
items fully.  Detach and retain ONLY the 
instruction sheets. 

The appellant responded to the 39 relevant questions provided 
on the application, and she signed and dated the form.  In an 
October 2003 letter, after VCAA was enacted, the RO explained 
to the appellant what evidence VA was required to obtain, and 
what evidence VA would assist the appellant in obtaining if 
he provided the necessary information.  Also, the January 
2004 supplemental statement of the case includes the text of 
the implementing regulations amended by the VCAA, which again 
disclosed the notice and assistance requirements placed on 
VA.  Accordingly, the Board finds that the appellant has 
received all required VCAA notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO provided the appellant with 
VCAA notice in the October 2003 letter and the January 2004 
supplemental statement of the case.  The Board finds 
substantial compliance with the timing of the notice per 
Pelegrini without any indication of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where an appellant has not been harmed by an error in 
a Board determination, the error is not prejudicial); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the notice to the appellant does not 
contain the specific "fourth element," the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the appellant to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  
The RO has properly pursued obtaining all evidence described 
by the appellant.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
appellant, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records, private medical records as authorized by the 
appellant, and VA medical opinions documented in reports 
dated in April 1998 and January 2004.  The Board notes that 
the appellant provided a release to secure records from a Dr. 
E.B.W.  A representative of Dr. E.B.W. responded that the 
doctor's records were no longer available.  In any event, the 
Board finds that the RO has complied with the VCAA in its 
attempts to secure evidence needed for the appellant's claim.  
There is no other indication that relevant evidence remains 
outstanding.  The appellant's representative noted in the 
March 2004 statement that the RO had fully complied with the 
requirements of the Board's prior remand.  Thus, the Board 
finds that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A.    

II.  Analysis

The veteran's death certificate indicates that he died from 
myocardial infarction as the immediate cause, with no 
underlying causes listed.  The evidence shows that the 
veteran had a long history of service-connected anxiety 
neurosis since his service.  There is no medical evidence 
suggesting that a heart disorder was present in service or 
until many years thereafter, or suggesting that it was 
etiologically related to service or service-connected 
disability.  

The basis of the appellant's claim is that veteran's death 
was related to the service-connected anxiety neurosis.  The 
Board has considered the evidence submitted in support of the 
appellant's claim.  The appellant submitted her July 1997 
two-page typewritten statement and two opinion letters from 
E.B.W., M.D., the veteran's private physician, in support of 
her claim.  In a July 1997 letter, Dr. E.B.W. noted that the 
veteran was his patient for 30 years.  Dr. E.B.W. reported 
that he had treated the veteran on a monthly basis for 
chronic disabling anxiety and depression.  The doctor opined 
that the veteran died as a result of cardiac arrest brought 
on by unrelenting anxiety and depression.

In a February 1998 letter, Dr. E.B.W. reiterated his previous 
finding, adding that it was a well-known medical fact that 
anti-anxiety and antidepressant medication can produce 
cardiac conduction defects, arrhythmias, and acute cardiac 
arrest resulting in sudden death.  The doctor had prescribed 
medications for the veteran as well as VA.  The doctor opined 
that the veteran died as a result of prolonged usage of such 
medications.

The Board has also considered evidence that does not support 
the appellant's claim.  To summarize an April 1998 report, a 
VA cardiovascular specialist made the following findings 
based on a review of the veteran's medical record.  The 
veteran's death certificate indicated that he died of a 
myocardial infarction.  The veteran had been diagnosed for 
major depression and generalized anxiety, which required 
medication.  The veteran had had a transurethral resection of 
the prostate, and he was diagnosed with COPD.  The medical 
records revealed that the veteran's nortriptyline levels were 
being followed periodically.  The medical providers increased 
the doses of nortriptyline up to 75 milligrams, as last 
recorded.  His level was 32, which was on the low side.  The 
veteran was also taking Ativan, .5 mg, one in the morning, 
two at noon, and two QHS (every night).  For that visit, the 
veteran's spouse voiced understanding of how to dose his 
medication.  A note from September 1995 indicates that the 
veteran increased his Ativan to three times a day by himself.

In 1995, an electrocardiogram report showed normal findings, 
including a normal sinus rhythm.  There was no evidence of 
previous myocardial infarction and no concerning STT wave 
changes.  The veteran had no documented history of coronary 
artery disease or chest difficulties or problems.  The 
veteran had an extensive history of shortness of breath and 
was maintained on albuterol and Atrovent inhalers.  In a July 
1997 letter, the appellant described the afternoon that the 
veteran had the attack.  The appellant reported that the 
veteran was very agitated, nervous, and depressed.  At 5 
p.m., she reportedly gave the veteran his medicine for the 
evening.  Later, the veteran complained that he could not 
breathe.  The emergency room report indicates that the 
emergency medical technicians (EMT) were called to the home.  
The veteran was found unresponsive without pulse or 
respiration.  At the emergency room, the clinical impression 
was cardiac arrest due to myocardial infarction and COPD, and 
the veteran had expired.

The April 1998 VA physician addressed the opinion provided by 
the veteran's private family physician, Dr. E.B.W.  The 
veteran's private physician wrote that it was his 
professional opinion that the veteran died from cardiac 
arrest brought on by unrelenting anxiety and depression.  The 
family physician maintained that it was a well-known medical 
fact that antianxiety and antidepressant medicines can 
produce cardiac conduction defects, arrhythmias, and acute 
cardiac arrest resulting in sudden death.  

The VA physician reported that he had specifically reviewed 
the American Hospital Formalized Service 1998 red book, for 
evaluating Pamelor and Ativan.  According to the red book, 
nortriptyline was thought to carry the generalized tricyclic 
antidepressant cardiac effects.  In this regard, the 
veteran's September 1995 electrocardiogram was normal.  None 
of the records indicated that the veteran had any evidence of 
palpitations or cardiac arrhythmias.  It was known that 
patients with preexisting cardiovascular disease may be 
especially sensitive to cardiotoxicity.  The veteran had 
frequent monitoring of his nortriptyline levels, which were 
always low according to the medical record.  The VA physician 
noted that a causal relationship between tricyclic 
antidepressants and myocardial infarction has never been 
established, although such therapy has been attributed to the 
same.   The benzodiazepines did not have any important 
cardiac effects.

Based on the above, the VA physician opined that the veteran 
was a 77-year old man troubled by severe psychiatric problems 
of anxiety and depression, neither of which had been elicited 
as an etiology of cardiovascular disease.  The veteran was 
managed on multiple different medicines over his lifetime for 
treatment of anxiety and depression.  At the time of death 
the veteran was on Pamelor and Ativan.  He had never had any 
elevated levels of Pamelor in the past, and his ECG on this 
medicine was normal.  The ECG was done approximately one-year 
prior to his death.  The veteran's cause of death as written 
on the death certificate was myocardial infarction.  The VA 
physician noted that he did not have any further evidence to 
support or disclaim this information.  The VA physician 
further opined that it was very unlikely that either of the 
veteran's psychiatric conditions or psychiatric medicines 
contributed significantly to his acute demise.  The physician 
stressed that the veteran's severe chronic obstructive 
pulmonary disease (COPD) and the extreme limitation that this 
obviously placed on the veteran was a contributing factor.  
The VA physician noted that the veteran's private physician 
did not describe the specific medicines that the veteran was 
taking that may have caused the heart attack.

In light of the VA physician's final statement, the Board 
remanded this case in February 2000 in order to obtain Dr. 
E.B.W.'s medical records.  A representative from Dr. E.B.W. 
responded in an October 2003 letter that the doctor had 
retired and had not practiced medicine in almost ten years.  
In addition, the doctor no longer had access to the veteran's 
medical records.

According to a January 2004 medical report, another VA 
physician concurred with the April 1998 VA examiner's 
findings.  In summary, the January 2004 VA examiner noted 
that he had reviewed the transcript from "CPRS" as well as 
the veteran's claims file, specifically the April 1998 VA 
examination report and the veteran's private psychiatrist's 
evaluation.  The January 2004 VA examiner concluded that he 
was in strong agreement with the April 1998 VA cardiologist's 
finding.  This VA physician further found that Dr. E.B.W.'s 
report somewhat exaggerated the risks associated with 
antidepressant and anticonvulsant psychiatric medications.  
The reality was that the phenomenon described by the 
veteran's doctor could possibly occur; however, it was an 
extremely rare phenomenon, often documented in case reports, 
which is not found in the veteran's medical record.  The 
January 2004 VA physician found that it was far more likely 
that the veteran died of natural causes from a heart attack 
of which age was the largest risk factor.  The veteran had 
large hypoxia.  The physician defined hypoxia as COPD.  If 
there was evidence that the veteran had recently overdosed on 
medication, if there was evidence that the veteran had 
recently changed medication, received a large dose, was in 
the hospital, or there was a bolus, these would be somewhat 
mitigated.  That was not the case here.  The veteran 
apparently was on these medications for some time and he had 
some substantial risk factors for cardiac disease, which 
included hypoxia and age.  The veteran's lipid status was 
unknown to the VA physician.    The veteran was not 
apparently withdrawing from Ativan and therefore, the 
physician concluded that it was far more likely than not that 
the veteran's death had little to do with his prescription of 
Pamelor, Ativan, or his psychiatric diagnosis.

After considering the evidence of record, the Board adopts 
the findings made in the April 1998 and January 2004 VA 
examination reports.  These reports indicate that the 
respective physicians thoroughly addressed the evidence of 
record and discussed the possible relationship between the 
medication prescribed for the veteran's service-connected 
anxiety disorder and any heart disorder before providing his 
opinion.  The Board finds this evidence compelling.

The Board has carefully considered the "positive" evidence 
with respect to the claim for service connection for the 
cause of the veteran's death, specifically the opinion 
letters provided by Dr. E.B.W.  

The Board notes that the April 1998 examiner, as well as the 
January 2004 examiner, discounted Dr. E.B.W.'s medical 
opinion because the doses prescribed to treat the veteran's 
service-connected anxiety disorder were not large enough to 
cause a heart disorder, to include myocardial infarction.  
Moreover, Dr. E.B.W. provided only a general opinion without 
supporting medical documentation.  Moreover, the doctor did 
not provide a list of the anxiety medications that he had 
prescribed for the veteran, which he believed had contributed 
to the veteran's fatal myocardial infarction.  Upon request, 
Dr. E.B.W. was not able to provide his medical records 
regarding the veteran.  Therefore, the Board concludes that 
Dr. E.B.W.'s general medical opinion veteran's cause of death 
is outweighed by the more objective "negative" clinical 
opinions, which were based on a complete review of the 
evidence of record.  The evidence of record does not rebut 
the findings made by the April 1998 and January 2004 VA 
physicians. For these reasons, the Board finds the VA 
opinions, which were offered based on consideration of more 
complete exposure information and supported with citation to 
medical and scientific studies, to be more probative.  

The remaining evidence linking the veteran's death to his 
connected-connected anxiety disorder is limited to the 
appellant's own statements.  This is not competent evidence 
since laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the claim 
for service connection for the cause of the veteran's death 
must be denied.

In conclusion, the preponderance of the evidence is against 
the appellant's claim. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



